Ryan, C.
There was fn this case a judgment in the district court of Dawes county, from which an appeal was prosecuted to this court, wherein there was an affirmance of the judgment of the said district court. (Tolerton & Stetson Co. v. McClain, 35 Neb., 725.) After the cause was remanded to the district court there was a motion by the German-American Savings Bank, one of the parties, asking that the amount required to be paid it should be paid by the receiver in accordance with the terms of the affirmed decree. There was a motion by another party by which it was sought to decrease the amount to be paid said German-American Savings Bank by deducting the amount of certain notes, designated as the Howe Brothers’ notes, and by deducting an amount equal to the amount of the interest which had accrued on the claim due the savings bank pending the litigation. The motion ’ of the bank for an order requiring payment in accordance with the terms of the affirmed decree was sustained. The two motions to modify said decree were overruled. *195These rulings are the alleged errors of which complaint is now made by a petition in error in this court.
There was preserved no evidence by bill of exceptions, and we must assume that the action of the district court, in ordering the enforcement of the judgment which had been appealed from and affirmed, and in refusing to modify it, was right. The orders on the several motions are therefore
Affirmed.